Citation Nr: 9935930	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound to the back and left shoulder, Muscle Groups I 
and IV, with retained foreign body, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1962 to June 
1962, and from September 1965 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected residuals of shell 
fragment wound to the back and left shoulder, Muscle Groups I 
and IV, with retained foreign body above 20 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The shell fragment wound is currently manifested 
principally by complaints of left shoulder pain, with 
objective evidence of involvement of the left supraspinatus 
causing limitation of arm motion and minimal functional loss 
due to pain.


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
residuals of shell fragment wound of the back and left 
shoulder, Muscle Group I and IV, with retained foreign body, 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 
4.73, Diagnostic Codes 5201, 5304. (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a July 1975 rating 
decision, the RO granted service connection for residuals of 
shrapnel wound of the back and left shoulder, with a 20 
percent rating assigned from  April 16, 1975.  That rating 
has been in effect to the present time.  

The evidence then of record showed that the veteran had 
sustained the fragment wound in 1967.  VA treatment records 
dated in 1975 reveal that he complained of left shoulder 
pain.  Findings included point tenderness over the 
supraspinatus muscle (Muscle Group IV) and pain in the 
trapezius (Muscle Group I) to palpation.  X-rays showed a 
retained metallic foreign body above the clavicle.  The 
veteran was shown to be right-handed.  Records from J. M. 
Owings, M.D., show that a piece of shrapnel was surgically 
removed from the deep tissue of the left shoulder in 1982.  

VA outpatient treatment records show that the veteran 
complained of left shoulder stiffness and pain in mid- 1995.  
Findings included decreased abduction and external rotation 
of the shoulder.  X-rays of the shoulder showed no 
dislocation or fracture.  He was treated conservatively for 
shoulder pain through 1998.

On VA joints examination in October 1997, the veteran's 
complaints included "a lot" of left shoulder pain, 
especially on cold wet days.  Examination showed no objective 
evidence of shoulder subluxation, lateral instability, 
nonunion, malunion or loose motion.  Left shoulder flexion 
was to 140 degrees (compared with 160 degrees on the right), 
abduction to 100 degrees (150 degrees on the right), left 
internal rotation to 80 degrees (90 degrees on the right) and 
external rotation to 60 degrees (80 degrees on the right).  
There was no swelling in the shoulder.  There was crepitus in 
the shoulder joint.  The diagnosis was left shoulder shrapnel 
wound with loss of motion and functional loss due to pain.  

On VA muscles examination in October 1997, examination of the 
shoulder showed no tissue loss.  The muscle penetrated was 
the left supraspinatus.  There was a 6 cm. linear scar that 
was not sensitive or tender.  There were no adhesions, no 
damage to tendons, and no damage to bones, joints or nerves.  
Strength was good.  There was no evidence of pain.  There was 
no evidence of muscle hernia.  The diagnosis was shrapnel 
wound to the left shoulder supraspinatus muscle with minimal 
loss of function due to pain.  

The veteran filed the current claim for increase on July 17, 
1997.  He argues that his left shoulder pain has worsened; 
that he has severe muscle disability with considerable loss 
of strength and shoulder movement; and that he should be 
awarded an additional 10 percent for a tender and painful 
scar.  

The VA Schedule for Rating Disabilities for muscle injuries 
was revised effective July 3, 1997. See 62 Fed. Reg. 30,235 
(1997).  Disability of muscles from residuals of gunshot 
wounds is evaluated on factors including the type of injury, 
the history and complaints associated with the injury, and 
the objective findings. The classification of muscle injuries 
as slight, moderate, moderately severe, or severe, is found 
at 38 C.F.R. § 4.56.  

The type of injury associated with moderately severe muscle 
disability is a through and through or deep penetrating wound 
by small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There would be evidence 
of hospitalization for a prolonged period for treatment of 
the wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability, and, if present, inability to 
keep up with work requirements.  Objective findings would 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups, with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrating positive evidence of impairment.  

A severe muscle disability would result from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints would be documented by service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There would be 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in the previous paragraph, 
but worse than those of moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
that swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

DC 5304 describes the Muscle Group IV muscle function as:  
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  Intrinsic muscles of 
shoulder girdle:  (1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis.  For 
the minor arm, a 20 percent rating is warranted for severe 
and for moderately severe disability.  This is the highest 
available schedular rating for injury involving Muscle Group 
IV, minor arm.

The earliest medical evidence suggested involvement of Muscle 
Groups I and IV.  However, the current medical evidence, 
which is the most relevant for increased rating purposes, 
shows that significant residuals of the fragment injury are 
confined to the supraspinatus (Muscle Group IV).  This being 
the case, there is no basis to grant an increased schedular 
rating because the veteran is currently in receipt of the 
highest schedular rating available for involvement of Muscle 
Group IV.  He has argued that there is a tender and painful 
scar associated with the fragment injury, but the current 
evidence specifically shows that the scar not symptomatic. 

The Board has considered whether a higher rating is warranted 
under the criteria for rating limitation of motion of the 
arm.  Under Diagnostic Code 5201, where motion of the minor 
arm is limited to midway between the side and shoulder level 
or at the shoulder level, 20 percent is warranted.  Where 
motion is limited to 25 degrees from the side, 30 percent is 
warranted.  In this case, the veteran is able to raise the 
arm above shoulder level.  Accordingly, he is not entitled to 
a higher rating.

Because the veteran has reported as history that he has 
arthritis of the shoulder, the Board has considered whether 
he should be rated under the schedular criteria for 
arthritis.  However, recent X-rays of the shoulder have not 
confirmed the presence of arthritis.  Therefore, an 
evaluation under the criteria for rating arthritis is not 
warranted in this case. 

The Board has also considered whether the veteran is entitled 
to increased compensation due to limitation of function 
imposed by pain.  See 38 C.F.R. §§  4.40, 4.45 (1999), DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows 
for VA to take functional loss into consideration when rating 
a disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.   
38 C.F.R. § 4.45 directs consideration of joint disability 
due to less movement of the joint than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  

According to the October 1997 VA examinations, the veteran 
had minimal loss of left shoulder function due to pain.  
Further, there was no objective evidence of pain, shoulder 
strength was good and while motion of the shoulder was 
somewhat limited, the loss of motion was not considerable.  
Therefore, the complaints of almost constant pain and 
considerable loss of strength and movement were not 
objectively confirmed.  The Board does not find sufficient 
evidence to justify a rating based on pain or weakness higher 
than has already been established for moderately severe 
muscle injury.  Thus, the Board will not use functional loss 
due to pain or weakness to increase the disability rating 
above 20 percent.    

The 20 percent schedular rating does not preclude the Board 
from granting higher ratings for this disability.  In Floyd 
v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § .3321 (b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.  The Board finds no such factors in this 
case.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound with retained foreign body is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

